NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MONOLITHIC POWER SYSTEMS, INC.,
Plaintiff-Counterclaim Defendant-Appellee,
AND
ASUSTEK COMPUTER INC. AND ASUSTEK
COMPUTER INTERNATIONAL AMERICA,
Counterclaim Defen,dants-Appellees,
V.
02 MICRO INTERNATIONAL LTD.,
Defendcmt-Counterclaimont-Appellcmt.
2012-1221
Appea1 from the United States District Court for the
Northern District of Ca1ifornia in case no. 08-CV-04567,
Judge C1audia Wilken.
ON MOTION
ORDER
02 Micro Internationa1 Ltd. (O2) moves without oppo-
sition to deactivate this appea1, pending disposition of
appellees post-judgment motion for recalculation of fees

MONOLITHIC POWER V. 02 MICRO 2
and costs. 02 also moves without opposition for an exten-
sion of time to file its brief.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motion to deactivate this appeal is granted
02 shall promptly notify this court once the post-
judgment motion has been decided.
(2) The motion for an extension of time is moot.
FoR THE CoURT
APR 23 2lll2 /s/ Jan Horbaly
Date J an Hor`baly
Clerk '
°°‘ J°1“-11 R~ A1iS°“» ES‘1' u.s.couni':l)|F'.E\l:=’PEAisFon
Dan L. Bagate11, Esq. 1HEFEnsnnc1ncun
Edward R. Reines, Esq. ApR 23 2012
iAwuonsiiv
323 clean